Citation Nr: 1822713	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-34 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for endometriosis.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for endometriosis.

8.  Entitlement to service connection for vaginal fibroid tumors.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1978 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral knee disabilities, endometriosis, and vaginal fibroid tumors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension was requested.

2.  An August 2008 RO decision that denied service connection for a bilateral knee disability was not appealed and the decision became final.

3.  New and material evidence has been received since the August 2008 decision to substantiate the claim of entitlement to service connection for a bilateral knee disability.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

4.  A June 1987 RO decision and July 1987 notification letter that denied service connection for endometriosis was not appealed and the decision became final.

5.  New and material evidence has been received since the June 1987 decision and July 1987 notification letter to substantiate the claim of entitlement to service connection for endometriosis.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The August 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  The criteria to reopen the service connection claim for a bilateral knee disability have been met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The June 1987 rating decision and July 1987 notification letter that denied the Veteran's claim of entitlement to service connection for endometriosis is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

5.  The criteria to reopen the service connection claim for endometriosis have been met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Withdrawal of Claim

On August 7, 2017, the Veteran appeared at a Board hearing before the undersigned and verbally expressed her desire to withdraw the appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing or expressed verbally at a Board hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension is appropriate.  See 38 U.S.C. § 7105(d).  Accordingly, further action by the Board on the claim is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  

Claims to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for bilateral knee disabilities (chondromalaise patillae or chondromalacia patellae) in June 1986.  The RO initially denied the claim in an October 1986 rating decision on the grounds that the Veteran's bilateral knee disabilities existed prior to service and were "not shown of aggravation or intercurrent trauma."  The Veteran appealed this decision and the Board remanded the issue in August 1988 and ultimately denied the claim in September 1989.  The Board decision is final.  38 C.F.R. §§ 20.1100, 20.1104.  

Over the years, the Veteran has sought to reopen the claim for a bilateral knee disability on several occasions.  Most recently, an August 2008 rating decision declined to reopen a claim for entitlement to service connection for a bilateral knee chondromalacia disability on the grounds that no new or material evidence was submitted.  The Veteran was notified in an August 2008 letter that the claim was denied.  She did not file a notice of disagreement with the August 2008 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  Thus, the August 2008 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§3.156(b), 20.1105.

The Veteran originally filed a claim for entitlement to service connection for endometriosis in June 1987.  The RO initially denied the claim in a June 1987 rating decision and July 1987 notification letter on the grounds that the Veteran's endometriosis was a "constitutional developmental abnormality which was not aggravated by active service."  The Veteran did not file a notice of disagreement with this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103. 

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claims of service connection for a bilateral knee disability and endometriosis.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

New evidence submitted since the June 1987 (and July 1987 notification letter) and August 2008 rating decisions includes August 2017 Board hearing testimony, May 2012 VA gynecological and knee examinations, and private treatment records (received in October 2011) that had not previously been submitted to agency decision makers.  These documents that have been associated with the claims file are also material in that they discuss the possibility of a nexus for both disabilities and considered alternative theories of entitlement.  In particular, the May 2012 VA gynecological examination contains evidence that suggests the possibility of a direct nexus to service as well as findings of an additional disability that may be superimposed upon the Veteran's diagnosed endometriosis, which was previously considered a congenital or developmental abnormality in the June 1987 rating decision and July 1987 notification letter.  In addition, the May 2012 VA knee examination diagnosed new disabilities of bilateral knee degenerative joint disease and total bilateral knee arthroplasty and discussed a possible nexus to service.  As these documents represent evidence not previously submitted to agency decision makers and relate to an unestablished fact necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the claims of service connection for endometriosis and bilateral knee disabilities.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  To the extent that the Board is reopening the claims of service connection for endometriosis and bilateral knee disabilities, the Board is granting, in full, the benefits sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension is dismissed.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.

New and material evidence having been received, the claim for service connection for endometriosis is reopened.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

Service Connection for a Bilateral Knee Disability

The Veteran received an initial VA examination in September 1986 and was diagnosed with bilateral chondromalacia of the knees.  The examiner noted that the Veteran had a history of bilateral knee problems that began in approximately 1978 during basic training.  The October 1986 rating decision determined that the Veteran had a preexisting bilateral knee disability based on bilateral knee scars that were noted on the Veteran's service entrance examination; however, the VA examiner never made this association or otherwise found clear and unmistakable evidence of a preexisting bilateral knee disability or that there was clear and unmistakable evidence that the disability was not aggravated by service.  In fact, the VA examiner stated that there was "no history of any injuries."  The Veteran testified before the undersigned in August 2017.  She explained that while her bilateral knee scars did preexist service, the scars were not incurred as a result of any particular trauma to either knee.

The Veteran received another VA examination in May 2012.  The examiner noted post-service diagnoses for bilateral knee degenerative joint disease and total bilateral knee arthroplasty.  The examiner opined that the Veteran had preexisting bilateral knee conditions that were not aggravated by service beyond the normal progression of the condition.  The examiner also found that the current bilateral total knee arthroplasty was not due to active military service.  The Board notes that the VA examiner never made an opinion on whether there was clear and unmistakable evidence of a preexisting bilateral knee disability or that there was clear and unmistakable evidence that the disability was not aggravated by service.  The Board notes that there was no notation on the Veteran's service entrance examination regarding a bilateral knee disability.  Accordingly, the May 2012 VA examiner used the incorrect standard to determine whether the Veteran's in-service knee injuries were related to her current bilateral knee diagnoses.

The Board notes that the prior VA examinations contain inadequate medical opinions regarding the issues of service connection for a bilateral knee disabilities.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These VA examination medical opinions failed to provide an opinion using the correct standard and did not offer an adequate rationale to support each conclusion or discuss the contrary evidence associated with the record that supports the Veteran's claims.  In light of the above, the Board finds that a new VA examination must be obtained for the bilateral knee disabilities.

Service Connection for Endometriosis and Vaginal Fibroid Tumors

The Veteran did not receive a VA examination prior to the June 1987 rating decision that denied service connection for endometriosis.  However, that rating decision determined that the Veteran's endometriosis was "a constitutional or developmental abnormality which was not aggravated by active duty service."

VA law and regulation provides that congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711.  There is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  Service connection is not available for a congenital or developmental defect in its own right; however, service connection may be granted for an additional disability due to disease or injury superimposed upon such defect during service.  Id.  Therefore, absent a superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect as they are not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.

The May 2012 VA examiner noted that the Veteran was diagnosed with endometriosis during service.  The examiner also listed diagnoses for elective laparoscopic bilateral tubal fulguration, stage 1 endometriosis per laparoscopy, and uterine fibroids.  The requested examination opinion asked the examiner to determine whether the Veteran's abdominal pain caused by vaginal fibroid tumors was at least as likely as not incurred in or caused by the same abdominal pain/gynecological conditions in service.  The examiner opined that the Veteran's complaints of abdominal pain is less likely as not incurred in or caused by the same abdominal pain/gynecological conditions in service.  The examiner explained that the Veteran underwent elective laparoscopic bilateral tubal fulguration in March 1986.  The examiner stated that stage 1 endometriosis was discovered on laparoscopy at this time and there were no objective evidence of uterine fibroids.  The examiner reasoned that there was no objective evidence of chronic symptoms related to the stage 1 endometriosis found during the elective surgery in March 1986.  The examiner also explained that stage 1 endometriosis is classified as "minimal" and involves isolated incidents of endometrial tissue growth outside the uterus.  However, the examiner did not explain whether the endometriosis diagnosis in service was related to her current diagnosis of uterine fibroids.  Noticeably, the examiner did not attribute the Veteran's endometriosis to a "constitutional or developmental abnormality" and instead noted that the condition was diagnosed during service.  The examiner also did not discuss whether any current gynecological diagnosis in-service suggests the possibility of an additional disability that is superimposed upon the congenital or developmental defect or aggravation of a congenital disease.  Accordingly, the Board finds the May 2012 VA gynecological examination medical opinion was inadequate because it failed to provide an adequate rationale to support each conclusion or discuss the contrary evidence associated with the record that supports the Veteran's claims.  The questions posed in the May 2012 VA examination also did not adequately address the criteria for direct service connection.  In light of the above, the Board finds that a new VA examination must be obtained for the endometriosis and vaginal fibroid tumors disabilities.

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral knee disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Opine whether there is clear and unmistakable evidence that the Veteran's bilateral knee disability pre-existed service?

i)  If yes, is there clear and unmistakable evidence that the bilateral knee disability was NOT aggravated (permanently worsened beyond its natural progression) by service?
b) if the answer to either question above is no, then render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed left and right knee disability is related to service.  The examiner should specifically discuss the medical relationship, if any, between any in-service treatment and diagnoses for left and right knee disabilities and the Veteran's current left and right knee diagnoses.  The examiner is asked to indicate whether each change in diagnosis since service represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.

The examiner must provide a complete rationale for any opinion offered.  

2.  Schedule the Veteran for a VA examination to determine if any current endometriosis, vaginal fibroid tumors, and associated conditions are related to service.  The examiner should review the claims file and note that review in the report.  For purposes of this examination, the examiner should review the March 1986 service treatment records related to the Veteran's in-service laparoscopy surgery that initially discovered endometriosis.  Any indicated tests should be performed.  The examiner should provide the following information:

a) Clarify whether the Veteran's endometriosis is a congenital defect or a congenital disease?  For VA purposes, a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a disease is capable of improvement or deterioration.  Please provide a rationale for each opinion, being careful to address the lack of documented symptoms at entry to service.

i)  If the Veteran's endometriosis is a CONGENITAL DEFECT, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran had an additional disability due to aggravation of the defect during service due to a superimposed disease or injury?

ii) If the Veteran's endometriosis is a CONGENITAL DISEASE, is it at least as likely as not (i.e., 50 percent or greater probability) that it was aggravated (permanently worsened) by the Veteran's military service?  If there was a permanent worsening, was this due to the natural progress of the disease?

b) For any other diagnosed gynecological condition, opine whether it is at least as likely as not (50 percent or greater probability) that any other gynecological conditions are related to the Veteran's service.  

The examiner must provide a complete rationale for any opinion offered.  

3.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


